Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cancer Immunotherapy Pilot Program
Applicants petition filed 3/21/2022 was received and Approved.
Applicants response filed 8/5/220 to the action mailed 5/5/2022 did not require an extension of time.  

Applicant’s Amendment
	Applicant’s amendment filed 8/5/2022 has been received and entered.  Claims 1, 4, 5, have been amended.
Claims 1-20 are pending.

Priority
This application filed 3/21/2022 is a continuation of 17/462906 filed 8/31/2021 is a continuation of 17/000010 filed 8/21/2020, which is a continuation of 15/431395 filed 2/13/2017, which is a continuation of PCT/US2015/067717 filed 12/28/2015, which claims benefit to US Provisional applications 62/155763 filed 5/1/2015 and 62/098426 filed 12/31/2014; and is related to 29/768979 filed 2/2/2021 (through claim of priority to 15/431395).

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 8/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that provisional applications 61/384001 and 61/432119 are listed in the nonpatent literature section of the IDS.
Previously, it was noted that the listing of references in the specification is not a proper information disclosure statement, referring for example page 24.  Applicants provide no comments regarding the citations.  While an IDS has been filed, it does not appear to provide for all the references cited in the instant specification.

Specification
The specification objected to as failing to provide proper antecedent basis for the claimed subject matter is withdrawn.  
The amendment to claim 4 for the use of ipilimumab for melanoma obviates the basis of the objection as it makes the limitation consistent with the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Response to Applicant’s Arguments
Applicants argue that none of the claims of the cited applications provide for determining quantitative measure of variations, and administering an immunotherapy based on the measure, and therefore the claims are not obvious.
In response, a review of the amended claims in each application appears to support that both the detected variations are quantitated and that treatment using a therapeutic intervention is provided (limitations bolded for emphasis in the claims below).  For ‘010, dependent claims providing for quantitation and therapy have been included in the rejection below for comparison.  For ‘395, it is acknowledged that there is no specific treatment recited in the claims, but the preamble provides for generating a response map, and in light of the guidance of the specification the map is generated in response to treatments and for the assessment of treatments, and appears to make obvious providing a treatment based on the observed quantitative changes if any are observed or to continue treatment if positive changes are observed.
Applicants arguments do not appear consistent in view of the limitations of the pending claims, and the rejection are maintained.
Rejections of record
The claims have been updated to include emphasis as discussed above.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/426906 (parent indicated to be a continuation of the instant application, FAOM mailed).
The instant claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis, and provides that the analysis and intervention uses a database containing relevant information to provide for an intervention.  The claims provide for the use of a database for treatment without the steps of analysis (tough claims require that the data being used was obtained from subject and represents cfDNA.  For implementation and use of a relevant database which provides biomolecule profiles and possible therapeutic interventions, it is implicit that the steps necessary to obtain information about the subject as provided in the instant claims are required for the use of the database and appear to make the claims obvious over each other.  The relevant claims from the instant application and ‘906 are provided below for comparison.
Claim 1 of the Instant Application:
1. A method for treating a subject having cancer with an immunotherapy, the method comprising: 
(a) determining a genetic profile of a tumor from the subject, the genetic profile providing an indication that the subject is likely to respond to the immunotherapy, by: 
(i) obtaining or having obtained a biological sample from the subject, wherein the biological sample comprises cell-free deoxyribonucleic acid (cfDNA) molecules; 
(ii) performing or having performed a diagnostic assay on the biological sample to determine the genetic profile of the tumor from the subject, wherein the diagnostic assay comprises:
A) obtaining a set of sequence reads from a plurality of polynucleotides derived from the cfDNA molecules, 
B) analyzing the sequence reads to obtain a quantitative measure of somatic genetic variants in a portion of a genome of interest, wherein the somatic genetic variants include single nucleotide variations, insertions and/or deletions, 
C) generating the genetic profile of the tumor from the subject based on the quantitative measure; and 
(b) administering the immunotherapy to the subject based at least on the genetic profile of the tumor.

Claim 1 of’906:
A method for analyzing biomolecular polymers from disease cells from a subject, the method comprising: 
(a) providing a population of biomolecular polymers from disease cells from at least a bodily fluid sample from the subject, wherein a plurality of the biomolecular polymers in the bodily fluid sample comprises cell-free deoxyribonucleic acid (cfDNA) molecules and polypeptide molecules; 
(b) performing biomolecular analysis of a plurality of the biomolecular polymers from the population of biomolecular polymers, wherein the biomolecular analysis comprises genomic, epigenetic and proteomic analysis, wherein at least the genomic analysis comprises DNA sequencing; 
(c) determining and quantifying biomolecular variants in the biomolecular polymers based on the biomolecular analysis; 
(d) developing a profile of disease cell heterogeneity in the subject; and 
(e) determining a therapeutic intervention for a disease exhibiting the disease cell heterogeneity, wherein the therapeutic intervention is effective against a disease having the profile of disease cell heterogeneity determined.

14. The method of claim 13, comprising using a database to identify the effective therapeutic intervention for a subject having cancer, wherein the database includes, for each of a plurality of subjects having cancer, tumor genomic testing data, including somatic alterations, collected at two or more time intervals per subject, one or more therapeutic interventions administered to each of the subjects at one or more times and efficacy of the therapeutic interventions.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/000010 (not docketed).
The instant claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis, and provides that the analysis and intervention uses a database containing relevant information to provide for an intervention.  The claims provide for the use of a database for treatment without the steps of analysis (tough claims require that the data being used was obtained from subject and represents cfDNA.  For implementation and use of a relevant database which provides biomolecule profiles and possible therapeutic interventions, it is implicit that the steps necessary to obtain information about the subject as provided in the instant claims are required for the use of the database and appear to make the claims obvious over each other.  The relevant claims from ‘010 are provided below for comparison.

Application No. 17/000010:
4. The method of claim 1, wherein relative frequencies of detected genetic variants are used to classify treatment efficacy.  
5. The method of claim 1, wherein treatment response per patient is collected and classified quantitatively through additional testing.


Claim 1. A method of treating a subject having cancer, the method comprising: 
using a database to identify one or more effective therapeutic interventions for the subject having the cancer, which cancer comprises one or more somatic alterations detected by sequencing a plurality of tagged polynucleotides that comprise molecular barcodes to generate a set of sequencing reads, wherein the plurality of tagged polynucleotides is derived from cell-free nucleic acid (cfDNA) molecules from the subject and wherein the one or more somatic alterations are identified from the set of sequencing reads, and wherein the database comprises, for each of a plurality of subjects comprising at least 50 subjects having the cancer, tumor genomic testing data comprising 
(i) one or more of the somatic alterations from cfDNA samples collected at two or more time intervals per subject, 
(ii) one or more therapeutic interventions administered to each of the subjects at one or more times and 
(iii) efficacy of the therapeutic interventions; and, 
administering to the subject the one or more identified effective therapeutic interventions, thereby treating the subject having the cancer.

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/431395 (parent of the instant application as a continuation, final office action mailed).
The instant claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis, dependent claim 14 provides that the analysis and intervention uses a database containing relevant information to provide for an intervention.  The claims of ‘395 provide for the creation and in dependent claims for the use of a database for treatment.  In creating the database, information about a subject and disease state are required and use cfDNA.  For implementation of claim 1 of the instant application, the use of a relevant database which provides biomolecule profiles and possible therapeutic interventions, it is implicit that the steps necessary to obtain information about the disease state were required prior to practicing the instantly claimed methodology as provided in the instant claims and appear to make the claims obvious over each other.  The claims of ‘395 do not specifically provide for instructions to treat cancer if detected, however this is found to be an obvious step in the care of a patient.  The relevant claims from ‘395 are provided below for comparison.
Claim 43 of Application No. 15/431395:
A method for generating a tumor response map indicating changes over time in genetic information from a tumor, comprising: 
a) providing a plurality of tagged cell-free nucleic acid molecules, wherein the plurality of tagged cell-free nucleic acid molecules comprises molecular barcodes attached to a heterogeneous population of original cell-free nucleic acid molecules obtained from bodily fluid samples from a subject collected at serial time points; 
b) sequencing at least 5000 polynucleotides derived from a subset of the plurality of tagged cell-free nucleic acid molecules from the samples to generate a set of sequence reads, wherein the sequencing reads comprise sequences of the molecular barcodes and sequences of the at least 5000 polynucleotides and wherein the set of sequence reads are tracked back to single original cell-free nucleic acid molecules from the heterogenous population using at least the molecular barcodes; 
c) determining, by a computer, a quantitative measure of each of a plurality of genetic variants among the polynucleotides from each of the samples from the set of sequence reads; and generating a tumor response map, comprising: 
i) normalizing the quantitative measure of each of the plurality of genetic variants for rendering across serial time points; and 
ii) applying a scaling factor to the normalized quantitative measure of each of the -2-USSN: 15/431,395 September 17, 2021 Page 3 of 15 plurality of genetic variants; wherein the tumor response map is a graphical representation of relative quantities of each of the plurality of genetic variants at each of the serial time points for somatic mutations present at a non-zero quantity and at least one of the serial time points.

This is a provisional nonstatutory double patenting rejection.
As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 1 has been amended and still is generally drawn to steps of analyzing cfDNA over time from a subject and providing an immunotherapeutic intervention for the subject based on the analysis.  More specifically, step B of claim 1 has been amended to include that the analysis requires that the quantitative measure includes a number of somatic genetic variations (embodiments of step C now deleted), and that the immunotherapy is based on the quantitative measure exceeding a threshold (versus ‘the genetic profile’).  In review of the specification and the previous claim limitations, the claim amendments for the type and number of variants were an element of the genetic profile on which administration of therapy was to be based, and as a whole do not appear to change the scope or nature of the claim requirements for the method steps of i) obtaining or having obtained a sample with a population of cfDNA molecules, and ii) an assay which comprises analyzing the sequence reads with appropriate known methodology to detect changes or variants that may be present, and based on the observation of the profile determined, provide an appropriate immunotherapeutic based on the correlation which is effective against the correlated disease state.  Dependent claims have been amended that treatment is specific for melanoma as a specific type of cancer to be correlated/detected for the immunotherapy of ipilimumab, and that the genetic profile is of a tumor (claim 5) and still provides for samples sources which are analyzed for cfDNA reads, and specific steps of analysis and display of the analysis results related to the cfDNA profile that may be present in a sample, as well as for the use of family members for the determination of variants that may be present.  As amended, the claims encompass both active obtaining and performing steps for the analysis, and for the steps to have been previously obtained or performed for the analysis of potential profiles present in the sample.  Given the guidance of the specification, none of the limitations appear to affect the data per se and are consistent with known methods previously used to analyze a sample and obtain sequence reads of cfDNA that may be present in a sample.  Treatment with immunotherapy is generically provided except for ipilimumab which was a known treatment for melanoma.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  The claims comprise a method of treatment, based on determining a quantitative profile of sequence data of cfDNA, and possibly providing a therapeutic intervention based on the detection of correlative observation of a profile associated with cancer.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of assessing the quantity of variants/variations seen in the analysis of genomic, epigenetic and proteomic information representing the sample from a subject to establish a profile.  Further, the judicial exception of the claim requires that the profile be used to determine an appropriate intervention that is therapeutic if the profile is known or associated with a previously determined correlation.   The judicial exception is a set of instructions for analysis of sequence read data and falls into the category of a mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, once the information is provided a conclusion and possible therapy is provided, and can be as simple as observing changes in the presence of a few genes as exemplified in Fig 7 or review of known genes associated with various forms of cancer such as BRCA1 as provided in CNV analysis (see for example [00214]).  The claims now recite that the analysis provides a ‘quantitative measure’ and assessment for ‘exceeding a threshold’ which in view of the specification is not specifically defined, nor is there any specific guidance for expectation of a clear value in which treatment would be withheld or given based on any observed sequence data or associated with any specific therapy or cancer type.
Given the general guidance of the specification, the plurality biomolecules can be of one target of interest (any mutant/variant allele associated with a cancer), making the comparison simple and straightforward.  In view of the guidance of the specification for CNV for example, it would target sequencing a limited number of specific genes (supported in the explanation and figure 10D for example).  Claims directed to the display of data do not appear to affect or transform the information, and are considered instructions to display the information obtained for the profile if detected.  Comparison and analysis of specific and relevant changes can be performed by observation in one’s mind or on paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element which is directed to obtaining the data about a sample related to epigenetic, genomic and protein information about the sample that is subsequently analyzed in the judicial exception and does not appear to be a practical application of the judicial exception, rather just a means to obtain information that is further analyzed.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory if the database is computerized (note the claims do not require method steps for the use of a computer and the ‘database’ as generically provided can be a table on a piece of paper), and is not found to be a practical application of the judicial exception as broadly set forth.  Dependent claims set forth further indication of the sample source and means for analysis of genomic, epigenetic and protein information about the sample.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining biomolecule data which were well known and conventional (see for example Ding et al 2012 for cfDNA).  The data obtained from the steps considered the additional element are separate and appear to provide data for subsequent analysis and the judicial exception does not affect these steps, and as such, the claims do not provide for any additional element to consider under step 2B as a practical application or significantly more than analyzing possible changes within a sample as a whole.  Further, as provided in the record for variants detected in cancer, Matto-Arruda et al. provide that circulating blood biomarkers can be used as a non-invasive real-time marker for tumor tissue based biomarkers.  More specifically, Mattos-Arruda et al. teach and evidence that circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance as a means and tool for managing breast cancer.
Given the breadth of the claims and guidance of the specification, there are many possible forms of a database and amounts of sequence data for evaluation encompassed by the claims, and more generally regarding the handling of the information about the sample, it is acknowledged that the analysis can use a computer, however in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, in review of the evidence of record, there does not appear to be any new means of handling the data or creating new correlations based on observations of the data obtained.  
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of cfDNA read data possibly present in sample.  For implementing with a computer, while the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and store data.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicants Arguments
Applicants argue that the claimed invention integrate the alleged judicial exception into a practical application as provided in Vanda.  Applicants provide an overview of the invention as a method of screening where the quantitative measure is an indicator of amenability to immunotherapy because genetic variations provide targets recognizable by a stimulated immune system.  It is argued that the portion of the genome determined by the method integrates in a practical application by administration of a particular form of cancer treatment.
In response, it is initially noted that the only specific treatment provided by the claims and the specification are known immunotherapies currently used in treating cancer, like ipilimumab for melanoma of claim 4 or those acknowledged in Table 1 of the specification.  With respect to the arguments and claim requirements, there is no specific target provided in the analysis steps and the evidence of record do not appear to be consistent with the position that ‘recognizable’ targets are necessarily identified, correlated or provide specific targets for immunotherapy.  Given the breadth of the claims, in view of the guidance of the specification and art of record, it appears that the correlation of greater genetic mutations detected is generic as well is the method of immunotherapy contemplated or required of the claims.  Moreover, the evidence of record provides evidence that in cancer progression, a greater amount of alterations are detectable in a cancer cell or tumor over time and during the progression or in response to some treatment regiments.  Given the breadth of the claims, the judicial exception of identifying genetic alterations and providing immunotherapy does not appear to integrate the judicial exception into a practical application.  Unlike the fact pattern of Vanda where application of a specific algorithm was evidenced to provide a better end product, the present claims provide only generically a known observation of the state of the genome in cancer, and the general instruction to treat using immunotherapy based on an undefined threshold of variations detected, and do not integrate the judicial exception consistently to make the claims patent eligible.  
Accordingly, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Zmetakova et al. (2013), Mattos-Arruda et al.  (2013), Forshew et al (2012), Ding et al (2012), Fan et al (2008), Schmitt et al (US Patent 9752188), Schmitt et al (PNAS 2012), NDA #125377, Identifier: NCT00527735 and Identifier: NCT01524991 is withdrawn.
Upon evaluation of the claim amendments and the art of record, there does not appear to be adequate motivation or rational to provide immunotherapy based on the number of variants that can be detected in a sample from a subject.  
Based on the art of record, changes in the biomolecules of a cell during the progression of a cancer were known and an active area of research as evidenced by Zmetakova et al. who teach that it is generally accepted that in addition to genetic alterations, also abnormal epigenetic events are responsible for the development and progression of cancer, and more specifically for cfDNA Matto-Arruda et al. provide that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumor tissue based biomarkers for breast cancer diagnosis, and provide detailed discussion for the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance as a means and tool for managing breast cancer or by Ding et al who provide a detailed study of the clonal evolution in AML by whole genome sequencing that over time several specific alleles demonstrates that mutation clusters can be detected.
However, while the art appears to provide a teaching that specific alterations may be the target of immunotherapy in the treatment of cancer, there is no teaching that quantitation generically provides the basis for treatment or the necessary correlation to any specific cancer for successful treatment as set forth in the claims as amended.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631